Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive. 
The applicant contends
Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Slotznick (US Publication No.: 20020178007) in view of Takagi (US Publication No.: 20020198720). Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slotznick in view of Takagi, further in view of Guedalia (US Publication No.: 20020091524).
Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi.
Below, the 102 rejection of claim 12 based on Takagi is addressed first. Claim 12 recites, inter alia, the following:
generate a property table including a plurality of records to represent the first web page based on user input requested from a user and the first web page, the property table including an area name of a display section of a GUI to be displayed by the user terminal, trigger words to activate the automatic dialog with the user, and a next candidate;
request the user input for generating the property table when there is text or an area within the first webpage that is not associated with a record of the plurality of records, the item being at least one of the area name and the trigger words corresponding to the text or the area within the first webpage that is not associated with a record of the plurality of records:
acquire a second webpage based on the first webpage and the content request from the user; and
generate a dialog control table relating to the second webpage, the dialog control table including the trigger words, speech content ID identifying text to be selected based on the trigger words, and a next selection target for continuing the automatic dialog.
As evidenced by the above, claim 12 requires a property table and a dialog control table that are different from each other and include specific features as claimed (see underlined features).
Takagi describes converting an HTML or XML document in a form compatible with VoiceXML, and that a webpage can then be navigated or read out based on an oral command or DTMF command. It is noted that paragraph [0045] of Takagi appears to be cited for multiple features of claim 12, but only recites "The VoiceXML eneration module 5 converts an HTML or XML document into a form that is compatible with VoiceXML." At a minimum, this sentence/paragraph does not appear specific enough to reasonably reject multiple features of claim 12.
Further, Takagi fails to disclose "request the user input for generating the property table when there is text or an area within the first webpage that is not associated with a record of the plurality of records, the item being at least one of the area name and the trigger words corresponding to the text or the area within the first webpage that is not associated with a record of the plurality of records"
included in the respective tables.
Also, neither Takagi or Slotznick identify or are directed to specific advantages provided by claims and embodiments of the instant application (i.e., improved automatic dialog and described e.g., in paragraphs [0236] - [0254] of the filed specification).
The above arguments are believed to overcome the current rejection to claim 12.

generate a property table including a plurality of records to represent the first web page based on user input requested from a user and the first web page, the property table including an area name of a display section of a GUI to be displayed by the user terminal, trigger words to activate the automatic dialog with the user, and a next candidate;
request the user input for generating the property table when there is text or an area within the first webpage that is not associated with a record of the plurality of records, the item being at least one of the area name and the trigger words corresponding to the text or the area within the first webpage that is not associated with a record of the plurality of records;
acquire a second webpage based on the first webpage and the content request from the user; and
generate a dialog control table relating to the second webpage, the dialog control table including the trigger words, speech content ID identifying text to be selected based on the trigger words, and a next selection target for continuing the automatic dialog.
Although claim 1 has different language and scope than claim 12, at least the above-underlined features of claim 1 provide distinctions over Takagi based on reasoning similar to that noted above with respect to claim 12. Claim 11 recites features somewhat similar to claim 1, and provides distinctions over Takagi and Slotznick based on similar reasoning.
Also, Slotznick does not disclose or teach the above-underlined features of claim 1. For example, Slotznick describes a text to speech system in which text of a website is read to the user based on the user moving a mouse or pointer device over an icon or text on the webpage. (See paragraph [0018]). Page 4 of the Office Action acknowledges that Slotznick fails to disclose "the processor sets, to the property data, trigger words triggering application of the first context relation set, and when an automatically recognized user speech contains a trigger word, the processor applies the second context relation set based on the first context relation set, and sets, to the dialog control data, a condition for selecting a piece of text to be read out next from among the pieces of text." Accordingly, at least the above-noted features of claim 1 provide a distinction over Takagi and Slotznick, either alone or in combination.

Regarding independent claims 1,12, such claims have been amended to include new language, resulting in changing the scope of the claim. Hence, such claims and following dependent claims require further search and consideration. In view of AFCP 2.0, the newly added limitation: “generate a property table including a plurality of records to represent the first webpage based on user input requested from a user and the first webpage” and “request the user input for generating the property table when there is text or an area within the first webpage that is not associated with a record of the plurality of records, the item being at least one of the area name and the trigger words corresponding to the text or the area within the first webpage that is not associated with a record of the plurality of records” is considered and does not meet requirements stipulated in the MPEP.


The limitation “the item being at least one of the area name …” lacks antecedent basis. There is no previous mention of “the item”. What is the item referring to? 
The limitation “request the user input for generating the property table when there is text or an area within the first webpage that is not associated with a record of the plurality of records, the item being at least one of the area name and the trigger words corresponding to the text or the area within the first webpage that is not associated with a record of the plurality of records” does not match the specification. Fig. 8 shows the process of an area name setting process flow. Paragraph 77 discloses “The first generation unit 603 generates a new property table with the domain name set to a header (S703). At this stage, no record is created in the property table.” Paragraph 83 discloses “On the other hand, if determining that an area name has not yet been set to the record associated with the text display area, the first generation unit 603 accepts an area name relevant to the clicked text display area.” Paragraph 99 discloses “The first generation unit 603 specifies one record of the property table (S1405). For example, the first generation unit 603 specifies records one by one form the top.” Paragraph 102 discloses “The first generation unit 603 determines whether the property table has an unspecified record (S1415). If it is determined that the property table has an unspecified record, the process goes back to the process indicated in S1405 and repeats the above-described processes.” 

Furthermore, due to the lack of antecedent basis, it is unclear and indefinite as to what the limitation “the item being at least one of the area name and the trigger words corresponding to the text or the area within the first webpage that is not associated with a record of the plurality of records” is associated with and what part of the specification such limitation matches.
Claim 11 recites, inter alia, the following:
generating, based on the property data, dialog control data with a second context relation set between pieces of text extracted from structural elements of text display areas contained in a second webpage;
setting, to the property data, trigger words triggering application of the first context relation set; and
when an automatically recognized user speech contains a trigger word, applying the second context relation set based on the first context relation set, and setting, to the dialog control data, a condition for selecting a piece of text to be read out next from among the pieces of text.
The above-noted features provide a distinction over each of Takagi and Slotznick
Among other things, a prima facie case of obviousness must establish that the asserted combination of references teaches or suggests each and every element of the claimed invention. Anticipation requires a reference discloses each and every element of the claimed invention. 

The examiner disagrees. The applicant’s remarks merely indicate Takagi and Slotznick does not teach or suggest each and every element of the claimed invention without any further explanation.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 
In view of the distinction of claims 1, 11 and 12 noted above, at least one claimed element is not present in the asserted combination of references. Hence, the Office Action fails to establish a prima facie case of obviousness (or anticipation) vis-a-vis claims 1, 11 and 12. Claims 3-10 and 13 ultimately depend from one of claims 1 and 12, and so at least similarly distinguish over the asserted combination of references.
In view of the foregoing, withdrawal of the rejection of claims 1 and 3-11 is respectfully requested.

The examiner disagrees. Claim 1,12 has been amended to include new limitations, hence changing the scope of the claims. Such change in scope requires further search and consideration. Claim 11 is considered in the office action mailed 11/19/2020. Such office action clearly indicates the motivation for combination of references disclosing the recited limitations and explains the correlation between the references and each and every recited limitation. Claims 3-10,13 are dependent on respective independent claims. Please see the response for respective independent claims and office action mailed 11/19/2020.
	Due to the response indicate above and the office action mailed 11/19/2020, the previous office action stands as stated in the office action mailed 11/19/2020. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA WONG/Primary Examiner, Art Unit 2656